EXHIBIT 10.1

CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE

        This Confidential Separation Agreement and General Release (“Separation
Agreement”) is made by and between NovaDel Pharma Inc., including without
limitation, its predecessors or successors in interest, affiliates, subsidiaries
or parents thereto, as well as its present officers, directors, agents,
attorneys, consultants, advisors (financial or otherwise) and all other persons
(legal or natural) acting or purporting to act on its behalf (the “Company”) and
Gary Shangold, M.D. (the “Employee”).

        WHEREAS, the Employee and the Company are parties to an Employment
Agreement dated December 3, 2002, as amended on December 22, 2002 (“Employment
Agreement”);

        WHEREAS, the Company notified the Employee that the Employment Agreement
would not be extended at the end of its term on December 22, 2005, and that the
close of business on December 22, 2005 will be the last day of his employment
per the Employment Agreement with the Company;

        WHEREAS, the parties have reconciled their differences relating to
certain issues concerning the Employee’s separation from employment and wish to
enter into an arrangement whereby the Employee will provide consulting services
to the Company after December 22, 2005 pursuant to the Consulting Agreement
attached hereto as Exhibit A;

        NOW, THEREFORE, in consideration of the promises and conditions set
forth herein, the sufficiency of which is hereby acknowledged, the Employee and
the Company agree as follows:

      1.     Expiration of Employment.

      The Employee’s employment with the Company will end as of the close of
business on December 22, 2005 (the “Separation Date”).

--------------------------------------------------------------------------------

      2.    Consideration. In return for the execution of this Separation
Agreement, the Company agrees to provide the Employee with the following
consideration (the “Consideration”), which he acknowledges is the only
compensation and benefits to which he is entitled from the Company and that all
other compensation and benefits provided by the Company to the Employee during
his employment with the Company will cease upon the Separation Date:

           (a)        Separation Payment. The Company agrees to make a payment
to the Employee of one hundred and fifty thousand dollars ($150,000.00), in
addition to any accrued but unused vacation days remaining to the Employee as of
the date of this Separation Agreement, within ten (10) days following the
expiration of the revocation period specified below, subject to all applicable
withholding and tax deductions.

           (b)        COBRA Continuation. If the Employee elects to continue his
medical insurance after the Separation Date under the law known as “COBRA,” 29
U.S.C. § 1161 et seq., the Company will pay the Employee’s COBRA premium less
any active employee contribution for such coverage for a period of up to one (1)
year. After this one-year period, the Employee may continue receiving medical
coverage under COBRA at his own cost if and to the extent that he remains
eligible for COBRA continuation.

           (c)        Consulting Arrangement. The Company will offer the
Employee the opportunity to provide consulting services as set forth in the
proposed Consulting Agreement, attached hereto as Exhibit A.

           (d)        Treatment of Stock Options. The Company affirms that
Employee’s nonqualified non-plan option to purchase 1,000,000 shares of common
stock, granted December 3, 2002, will stay in effect until December 2, 2007. In
addition, the Company will allow Employee’s 100,000 stock options pursuant to
the Nonqualified Stock Option and Incentive Stock Option Agreements, dated
January 24, 2005 to vest as if he were still considered an employee for as long
as he provides consulting services to the Company in connection with the
Consulting Agreement. Under these agreements, the Employee is entitled to
exercise his option to acquire 33,334 shares of common stock on or before
January 24, 2006 and additional shares as they are exercisable pursuant to those
agreements. In the event that the Consulting Agreement expires at the end of one
year, the Company also agrees to allow the additional 33,334 shares of common
stock that would otherwise vest and be exercisable on or about January 24, 2007
to vest and be immediately exercisable as of the expiration date of the
Consulting Agreement. The Company will extend the post-termination exercise
period applicable to the Employee’s vested options (other than non-plan
options), whether such options vested during his employment with the Company or
in connection with the Consulting Agreement, including the Employee’s 225,000
shares of common stock from the 1998 stock option plan and the 100,000 stock
options pursuant to the Nonqualified Stock Option and Incentive Stock Option
Agreements, dated January 24, 2005, to such time that is ninety (90) days after
the end of the consulting period as set forth in the Consulting Agreement.

2 of 10

--------------------------------------------------------------------------------

      3.     Mutual General Releases.

           (a)        Employee. In exchange for the above-described
Consideration, which the Employee acknowledges he would not otherwise be
entitled to receive, the Employee hereby fully, forever, irrevocably and
unconditionally releases, remises and discharges the Company, its officers,
directors, corporate affiliates, subsidiaries, parent companies, predecessors,
successors, agents and employees (each in their individual and corporate
capacities) (hereinafter, the “Released Parties”) from any and all claims,
charges, complaints, demands, actions, causes of action, suits, rights, debts,
sums of money, costs,

3 of 10

--------------------------------------------------------------------------------

accounts, reckonings, covenants, contracts, agreements, promises, doings,
omissions, damages, executions, obligations, liabilities, and expenses
(including attorneys’ fees and costs), of every kind and nature which the
Employee ever had or now has against any or all of the Released Parties arising
out of his employment with and/or separation from the Company, including, but
not limited to, all claims relating to the Employment Agreement; all claims
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000(e) et seq.,
the Age Discrimination in Employment Act, 29 U.S.C. § 621 et seq., the Americans
With Disabilities Act of 1990, 42 U.S.C., § 12101 et seq., the Family and
Medical Leave Act, 29 U.S.C. § 2601 et seq., the Fair Credit Reporting Act, 15
U.S.C. § 1681 et seq., and the Employee Retirement Income Security Act of 1974
(“ERISA”), 29 U.S.C. § 1001 et seq., all as amended; the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act, the New
Jersey Family Leave Act, the New Jersey Wage and Hour Law, all as amended; all
common law claims including, but not limited to, actions in tort, defamation and
breach of contract; all claims to any non-vested ownership interest in the
Company, contractual or otherwise, including but not limited to claims to stock
or stock options; and any claim or damage arising out of his employment with or
separation from the Company under any common law theory or any federal, state or
local statute or ordinance not expressly referenced above. The only exceptions
to this release are claims for unemployment compensation or workers’
compensation benefits under state law, or claims to accrued, vested benefits
under a Company employee benefit plan. Nothing in this Separation Agreement
shall preclude the Employee from filing a charge of discrimination or
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or a state civil rights agency, but the
Employee agrees that he will not seek any personal equitable or monetary relief
in such proceedings.

4 of 10

--------------------------------------------------------------------------------

           (b)        Company. In connection with this Separation Agreement,
which constitutes good and sufficient consideration to the Company in connection
with the potential claims being released by the Employee (which the Company
acknowledges it would not otherwise be entitled to receive), the Company hereby
fully, forever, irrevocably and unconditionally releases, remises and discharges
the Employee, his agents and representatives (hereinafter, the “Employee
Released Parties”) from any and all claims, charges, complaints, demands,
actions, causes of action, suits, rights, debts, sums of money, costs, accounts,
reckonings, covenants, contracts, agreements, promises, doings, omissions,
damages, executions, obligations, liabilities, and expenses (including
attorneys’ fees and costs), of every kind and nature, known and unknown, accrued
and unaccrued, asserted and unasserted, which the Company ever had or now has
against any or all of the Employee Released Parties arising out of his
employment with and/or separation from the Company, including, but not limited
to, the Employee’s duties and responsibilities as Officer and Director of the
Company and the discharge of such duties and responsibilities for the Company,
under any common law theory or any federal, state or local statute or ordinance
whatsoever.

      4.     Non-Disclosure. The Employee acknowledges that that the
confidentiality obligations identified in his Employment Agreement shall
continue, and that he has an obligation to keep confidential all non-public
information concerning the Company and/or its officers, directors, agents,
consultants, employees, customers and suppliers, which he acquired during the
course of his employment with the Company.

5 of 10

--------------------------------------------------------------------------------

      5.     Non-Competition. The Employee understands and recognizes that his
services to the Company are special and unique and that in the course of
performing such services the Employee has had and will have access to and
knowledge of Confidential and Proprietary Information. The Employee agrees that
until June 22, 2007, or six (6) months after the termination of this Consulting
Agreement, whichever is later, he shall not in any manner, directly or
indirectly, on behalf of himself or any person, firm, partnership, joint
venture, corporation or other business entity (“Person”), enter into or engage
in any business which is directly involved in the development of drug lingual
spray delivery technology. This Section shall replace and supersede Section 7(a)
of the Employee’s Employment Agreement of December 3, 2002. The remaining
provisions of Section 7 of the Employment Agreement shall survive this
Separation Agreement. However, Section 7(b)(ii) and 7(b)(iii) of the Employment
Agreement are hereby modified and limited such that the Employee is free to
solicit or accept employment from agents, clients or customers of the Company
provided that such agents, clients or customers are not directly involved in the
development of drug lingual spray delivery technology.

      6.     Return of Company Property. Except to the extent necessary in the
performance of services pursuant to the attached Consulting Agreement, the
Employee acknowledges that:

           (a)        all materials and information disclosed or provided to him
or created or developed by him in the course of his employment are the sole
property of the Company;

           (b)        as of the Separation Date, he has returned or will return
to the Company all Company-owned property in his possession or control and any
copies thereof, including, without limitation, all trade secrets, marketing
plans, or product development information, including but not limited to
confidential sales information, customer data, standard costs, forecasts and/or
sales prices; all keys, files, records, equipment, books and other materials

6 of 10

--------------------------------------------------------------------------------

purchased with Company funds; and computer discs or other information storage
devices, documents, files or electronic files containing any information
belonging to the Company and/or its officers, directors, agents, consultants,
employees, customers or suppliers (including information which the Employee
developed or helped develop during the course of his employment) (collectively,
the “Company Property”);

           (c)        he has left intact, has not copied and will not copy any
Company Property; and

           (d)        he has not provided, delivered, transmitted or otherwise
disclosed any Company Property or non-public Company information concerning the
Company or its officers, directors, agents, consultants, employees, customers or
suppliers to any third party, unless such third party was employed by, or
engaged as a consultant to, the Company at the time of such provision, delivery,
transmittal or other disclosure and such provision, delivery, transmittal or
other disclosure was necessary in order for such third party to perform services
on behalf of the Company.

      7.     Non-disparagement. The Company and the Employee agree that they
will not make any false, disparaging or derogatory statements about the other to
any person or entity whatsoever, including without limitation, media outlets,
industry groups, financial institutions, current, former or prospective
officers, directors, agents, investors, consultants, employees, customers or
suppliers of the Company, and/or prospective employers, clients, customers or
suppliers of Employee. This Section shall replace and supersede Section 7(c) of
the Employee’s Employment Agreement of December 3, 2002.

      8.     Confidentiality. The Company and the Employee understand and agree
that as a condition for the mutually exchanged promises described herein, the
terms and contents of this Separation Agreement, and the contents of the
negotiations

7 of 10

--------------------------------------------------------------------------------

and discussions resulting in this agreement shall be maintained as confidential
by the Company and the Employee, their agents and representatives, and none of
the above shall be disclosed except to the extent required by law or as
otherwise mutually agreed to in writing by the parties.

      9.     Modification or Amendment. This Separation Agreement shall be
binding upon the parties and may not be abandoned, supplemented, changed or
modified in any manner, orally or otherwise, except by an instrument in writing
of subsequent date specifically describing the agreed-upon modifications or
amendments jointly agreed upon by the Company and the Employee, and signed by
both parties.

      10.     Successors and Assigns. This Separation Agreement is binding upon
and shall inure to the benefit of the parties and their respective agents,
assigns, heirs, executors, successors and administrators.

      11.     Waiver of Rights. No delay or omission by the Company in
exercising any rights under this Separation Agreement shall operate as a waiver
of that or any other right. A waiver or consent given by the Company on any one
occasion shall be effective only in that instance and shall not be construed as
a bar or waiver of any right on any other occasion.

      12.     Applicable Law. This Separation Agreement shall be governed by the
laws of New Jersey, without regard to conflict of laws provisions. The Employee
hereby irrevocably submits to the jurisdiction of the courts of New Jersey, or
if appropriate, a federal court located in New Jersey (which courts, for
purposes of this Separation Agreement, are the only courts of competent
jurisdiction), over any suit, action or other proceeding arising out of, under,
or in connection with this Separation Agreement or its subject matter.

      13.     Acknowledgments. The Employee acknowledges that he has been given

8 of 10

--------------------------------------------------------------------------------

twenty-one (21) days in which to consider this Separation Agreement and that he
has signed on the date indicated below after concluding that this agreement is
satisfactory to him. The Employee acknowledges that the Company advised him to
consult with an attorney of his own choosing prior to signing this agreement.
The Employee further acknowledges that the Consideration described in paragraph
2 herein is over and above any other money or benefits that otherwise would be
due to him from the Company and that he is not owed any salary, reimbursements,
benefits or payments of any kind or nature by the Company beyond those provided
by paragraph 2 herein. He further understands that he may revoke his release for
a period of seven (7) days following the day on which he signs by submitting
written notice thereof to Jean W. Frydman, Esquire, Vice President & General
Counsel of the Company.

      14.     Voluntary Assent. The Employee affirms that no other promises or
agreements of any kind have been made to or with him by any person or entity
whatsoever to cause him to sign this Agreement, and that he fully understands
the meaning and intent of this Separation Agreement. The Employee states and
represents that he has had an opportunity to fully discuss and review the terms
of this agreement with an attorney. The Employee further states and represents
that he has carefully read this agreement, understands the contents herein,
freely and voluntarily assents to all of the terms and conditions hereof, and
signs his name of his own free act.

      15.     Entire Agreement. This Separation Agreement, including Exhibit A,
contains and constitutes the entire understanding and agreement between the
parties hereto with respect to the Employee’s separation from the Company and
supersedes all previous oral and written negotiations, agreements, commitments,
and writings in connection therewith.

9 of 10

--------------------------------------------------------------------------------

      16.     Counterparts. This Separation Agreement may be executed in two (2)
signature counterparts, each of which shall constitute an original, but all of
which taken together shall constitute but one and the same instrument.

        IN WITNESS WHEREOF, intending to be legally bound, the parties have
executed this Separation Agreement on the dates set forth below.

NOVADEL PHARMA INC.             By:  /s/ Robert G. Savage   /s/ Gary Shangold  
Title: Chairman of the Board   GARY SHANGOLD, MD       Date:  November 29,
2005   Date:  November 29, 2005  

10 of 10